Citation Nr: 0519830	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk






INTRODUCTION

The veteran has active service from May 1948 until May 1952. 

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for bilateral 
hearing loss and tinnitus. 

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred or aggravated by 
active military service.

2.  Tinnitus was not incurred or aggravated by active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred bilateral hearing loss 
and tinnitus as a result of active military service.  Prior 
to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
veteran's claim was received in August 2002.  In specific 
compliance with Quartuccio, the veteran was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in August 
2002.  Pelegrini, supra. The claims for bilateral hearing 
loss and tinnitus were denied in December 2002, after the 
veteran was advised in accordance with the VCAA.

The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in December 2002, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in March 2003.  

The December 2002 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
also adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  The advisements to the 
veteran were structured as to the essential components of a 
successful claim of service connection:  (1) evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).   Therefore, the VA's duty to notify has been fully 
satisfied.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  As such, VA has no outstanding duty to assist the 
veteran in obtaining any additional information or evidence.  
At every stage of the process, the veteran was informed of 
the information needed to substantiate his claim, and VA has 
obtained all evidence identified by the veteran.  Therefore, 
the Board finds that all indicated medical records have been 
obtained and the veteran has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). VA 
audiology examinations were performed in December 2002 and in 
February 2004 in compliance with the VA's duty to assist.

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence that has not been 
obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claims

As noted, the veteran seeks service connection for bilateral 
hearing loss and tinnitus.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the clear 
preponderance of the evidence is against the claims and the 
appeal will be denied. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay 
evidence.  Determinations relative to service connection 
will be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  All three 
Hickson elements must be satisfied.

The veteran is shown to have both bilateral hearing loss and 
tinnitus.  See 38 C.F.R. § 3.385 (2004) (Impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.").  

Of record are VA audiological examination reports from 
December 2002 and February 2004, which show a current 
diagnosis of " high frequency sensorineural hearing loss" in 
accordance with the requirements of 38 C.F.R. § 3.385 
(2003).  The veteran's VA examination records also show a 
current diagnosis of tinnitus.  Therefore, the Board finds 
that the veteran has the current disabilities of hearing 
loss and tinnitus.

As to the question of the in-service incurrence element, the 
appellant argues that as a veteran of combat, he should be 
entitled to the presumptive provisions of 38 U.S.C.A § 
1154(b) (Providing in substance that in the case of veterans 
of combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record indicates that the appellant is a veteran of 
combat.  The appellant served in World War II, in part as 
artillery repairman, and he received several medals 
indicating combat exposure.  Although these medals are not 
dispositive of combat service, the Board resolves any doubt 
in the appellant's favor.  See Manual of Military Decorations 
and Awards (Department of Defense Manual 1348.33-M, July 
1990); 38 C.F.R. § 3.102 (2003).  Thus, the appellant's 
account of having been exposed to noise trauma in service is 
presumed credible.

However, while a determination of combat status mandates that 
the appellant's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  The statute does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  As discussed in detail below, such competent medical 
nexus evidence is lacking.

Although the appellant contends that the disorders were 
incurred as a result of active military service, it is well-
established that laypersons, such as the appellant or his 
representative, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
their opinions are entitled to no weight.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

There is no medical evidence in support of the claims.  The 
record contains a December 2002 VA medical examination.  The 
examiner observed that the veteran had "high frequency 
sensorineural hearing loss" and tinnitus.  However, the 
examiner also specifically concluded that it was not possible 
to ascribe a nexus in time between the veteran's hearing loss 
and military service. The VA examiner stated that hearing 
loss from noise is immediate and not delayed in onset, and it 
was therefore "not possible" to distinguish between military 
service and the many other causes of hearing loss between 
service and the date of the examination, especially because 
the veteran could not recall when his hearing loss began.  
The VA examiner focused upon the absence of any mention of 
hearing loss and tinnitus within the veteran's military 
records, and the "normal" hearing listed in the veteran's 
discharge examination.  




In February 2004, another VA examiner concurred with the 
opinion of the previous examiner, stating that there hearing 
loss due to noise exposure typically involves hearing loss at 
the point of exposure, which has not been shown in this case. 
This examiner also pointed out that the veteran had some 
noise exposure while working in a machine shop in maintenance 
for about 15 years after military service, which could have 
caused both the hearing loss and tinnitus. 

Because the VA examiners had for review the veteran's service 
medical records and are on the face of their reports 
competent medical examiners, they are each  medically 
qualified and aware of the relevant facts of record as to 
hearing loss and tinnitus.

The reports were generated with a specific view towards 
ascertaining whether the veteran's hearing impairment was a 
result of any incident of his military service, and were 
accompanied by a review of all of the evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).
  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hearing loss and tinnitus.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002). For 
the above reasons and bases, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
denied.







ORDER

Service connection for bilateral hearing loss denied.

Service connection for tinnitus denied.




	                        
____________________________________________
Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


